DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-20, 22-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanno 20170168929 herein Kanno.
Per claim 1, Kanno discloses: wherein the storage medium comprises a plurality of storage units, (fig. 1 NAND memory; [0043] Physical blocks B0 to Bm-1 include many pages (physical pages). That is, each of physical blocks B0 to Bm-1 includes pages P0 to Pn-1) and wherein each storage unit comprises a plurality of read/write units, wherein the method comprises: selecting a group of storage units from the plurality of storage units, when values of first collection parameters of the storage units selected from the plurality of storage units are greater than or equal to a first collection parameter threshold, ([0103] fig. 12..When selecting GC target blocks, the controller 4 selects a group of blocks associated with the same GC count, as mentioned above. The group of blocks may be a set of blocks to which, for example, a block having a maximum amount of invalid data belongs, i.e., a set of blocks that have the same GC count as the block having the maximum amount of invalid data. In this case, the controller 4 may select a block having a maximum amount of invalid data from blocks that contains the data written by the host 2) wherein the values of the first collection parameters are based on age changes of the storage units selected from the plurality of storage units, wherein each of the storage units in the group of storage units comprises a stale read/write unit, and wherein the stale read/write unit is a read/write unit storing invalid data; ([0034] The controller performs a garbage collection operation of the nonvolatile memory. The controller manages a garbage collection count for each of blocks containing data written by a host. The garbage collection count indicates the number of times the data in said each of the blocks has been copied by the garbage collection operation) and replicating data in a first valid read/write unit in the group of storage units and data in a second valid read/write unit in the group of storage units to a same destination storage unit, ([0035] The controller selects, as garbage collection target blocks, a plurality of first blocks associated with a same garbage collection count. The controller copies valid data in the first blocks to a copy destination free block. The controller sets, as a garbage collection count of the copy destination free block, a value obtained by adding one to a garbage collection count of the first blocks) wherein the first valid read/write unit and the second valid read/write unit belong to different storage units in the group of storage units, and wherein the same destination storage unit is selected from the plurality of storage units (fig. 2; [0104] The controller 4 first selects some blocks wherein valid data and invalid data are mixed as GC target blocks. When selecting GC target blocks, the controller 4 selects a group of blocks associated with the same GC count, as mentioned above. The group of blocks may be a set of blocks to which, for example, a block having a maximum amount of invalid data belongs, i.e., a set of blocks that have the same GC count as the block having the maximum amount of invalid data. In this case, the controller 4 may select a block having a maximum amount of invalid data from blocks that contains the data written by the host 2. Subsequently, the controller 4 may select, as GC operation target blocks, the block having the maximum amount of invalid data, and one or more blocks associated with the same GC count as that of the first-mentioned block).
Per claim 2, Kanno discloses: wherein the first collection parameter is related to a quantity of migrations triggered by garbage collection of the data in the first storage unit ([0034] the controller manages a garbage collection count for each of blocks containing data written by a host. The garbage collection count indicates the number of times the data in said each of the blocks has been copied by the garbage collection operation).
Per claim 4, Kanno discloses: wherein a value of the first collection parameter of the first storage unit is greater than or equal to a first collection parameter threshold, (fig. 12 s30) wherein values of second collection parameters of the group of storage units selected from the plurality of storage satisfy a range of value, wherein the values of the second collection parameter indicate a time point at which a data unit in a block is migrated for a first time because of multiple-storage-unit garbage collection operations (fig. 20, [0081] Upon receiving a write command including an LBA from the host 2, the update-frequency data responding unit 23 notifies the host 2, in response to the write command, of a value associated with the time that has elapsed from the last write to this LBA to the current write to this LBA, or of a written data amount accumulated from the last write to the current write. The written data amount may a total amount of data written to the NAND memory 5 by the host 2 during a time ranging from a last write to this LBA to a current write to this LBA. Thus, the actual update frequency (rewrite frequency) of user data can be notified to the host 2. As a result, the host 2 can classify various types of data having different update frequencies into, for example, data (hot data) of higher update frequencies, data (cold data) of lower update frequencies, and data (warm data) of intermediate frequencies; examiner notes that the range of value is interpreted as satisfying a timing criteria herein rewrite frequency thus classifying data as hot or cold).
Per claim 5, Kanno discloses: wherein a difference between values of collection parameters of any two storage units in the group of storage units is not greater than a preset values (fig. 12 S27-s29; examiner notes that the preset value isn’t defined and the only requisite is that the blocks parameters difference is limited. Therefore the examiner interprets the limitation to require that selected blocks for garbage collection are alike or relatively similar).
Per claim 6, Kanno discloses: wherein a first value of a collection parameter of a storage unit in which the first valid read/write unit is located is a first parameter value, wherein a second value of a collection parameter of a storage unit in which the second valid read/write unit is located is a second parameter value, and wherein the method further comprises configuring a third value of a collection parameter of the same destination storage unit to be a third parameter value based on the first parameter value, the second parameter value, and an original value of the collection parameter of the same destination storage unit (fig. 2 and 3; [0105] For example, if two blocks B11 and B12 associated with the same GC count have been selected as GC target blocks, and valid data in the blocks B11 and B12 has been copied to a copy destination free block B21, the GC count of the copy destination free block B21 is set to a value (1 in this case) that is obtained by adding 1 to the GC count (0 in this case) of the blocks B11 and B12……..[0109] If two blocks 821 and B22 associated with the same GC count have been selected as GC target blocks, and valid data in the blocks B21 and B22 has been copied to a copy destination free block B31, the GC count of the copy destination free block B31 is set to a value (2 in this case) that is obtained by adding 1 to the GC count (1 in this case) of the blocks B21 and B22. [0110] As described above, in the embodiment, the GC count managed block by block indicates how many times data in each block has been copied by past GC operations. In order to manage the GC count correctly, the value obtained by adding 1 to the GC count of the GC target blocks is carried on into the copy destination free block; examiner notes that the multiple recited parameter values are merely an iteration or and increment of the previously rejected parameter values. Therefore the claim is interpreted as the parameters being an increment of the count value one every time the data associated with the parameter is read).
Per claim 7, Kanno discloses: further comprising performing garbage collection on the storage medium for a plurality of times at a plurality of previous time points, and wherein the first parameter value, the second parameter value, and the original value are determined based on the plurality of previous time points at which the garbage collection has been performed (fig. 2 and 3; [0105] For example, if two blocks B11 and B12 associated with the same GC count have been selected as GC target blocks, and valid data in the blocks B11 and B12 has been copied to a copy destination free block B21, the GC count of the copy destination free block B21 is set to a value (1 in this case) that is obtained by adding 1 to the GC count (0 in this case) of the blocks B11 and B12……..[0109] If two blocks 821 and B22 associated with the same GC count have been selected as GC target blocks, and valid data in the blocks B21 and B22 has been copied to a copy destination free block B31, the GC count of the copy destination free block B31 is set to a value (2 in this case) that is obtained by adding 1 to the GC count (1 in this case) of the blocks B21 and B22. [0110] As described above, in the embodiment, the GC count managed block by block indicates how many times data in each block has been copied by past GC operations. In order to manage the GC count correctly, the value obtained by adding 1 to the GC count of the GC target blocks is carried on into the copy destination free block; examiner notes that the first, second and third recited parameter values are merely an iteration or and increment of the previously rejected parameter values. Therefore the claim is interpreted as the parameters being an increment of the count value every time the data associated with the parameter is garbage collected).
Per claim 8, Kanno discloses: wherein the first parameter value, the second parameter value, and the original value represent three same or different time points in the plurality of time points, and wherein the third parameter value is determined by comparing the three same or different time points (fig. 2 and 3; [0105] For example, if two blocks B11 and B12 associated with the same GC count have been selected as GC target blocks, and valid data in the blocks B11 and B12 has been copied to a copy destination free block B21, the GC count of the copy destination free block B21 is set to a value (1 in this case) that is obtained by adding 1 to the GC count (0 in this case) of the blocks B11 and B12……..[0109] If two blocks 821 and B22 associated with the same GC count have been selected as GC target blocks, and valid data in the blocks B21 and B22 has been copied to a copy destination free block B31, the GC count of the copy destination free block B31 is set to a value (2 in this case) that is obtained by adding 1 to the GC count (1 in this case) of the blocks B21 and B22. [0110] As described above, in the embodiment, the GC count managed block by block indicates how many times data in each block has been copied by past GC operations. In order to manage the GC count correctly, the value obtained by adding 1 to the GC count of the GC target blocks is carried on into the copy destination free block; examiner notes that determining by comparing is interpreted as sorting of the parameters (pages to GC count) based on the GC counts). 
Per claim 9, Kanno discloses: wherein data is sequentially written based on a write time into a data storage location in the same destination storage unit starting from an initial write pointer of the same destination storage unit, wherein data replicated from the first valid read/write unit is stored in a first location, wherein data replicated from the second valid read/write unit is stored in a second location, and wherein 27Atty. Docket No. 4747-04700 (85510057US04) the first location is closer to the initial write pointer of the same destination storage unit than the second location ([0179] The controller 4 allocates, as a write target block 62, one of the free blocks indicated by the free block list 60. At this time, the controller 4 updates the block-use-order management list 35 to thereby set, to one, the allocated number (sequential number) of a block first allocated as the write target block 62. As shown in FIG. 14, the block-use-order management list 35 holds allocated numbers (sequential numbers) corresponding to respective block addresses. These allocated numbers represent the order relationship between blocks allocated to the write target block 62. That is, the controller 4 allocates numbers, indicating the order of allocation, to the blocks allocated as write target blocks, and manages these allocated numbers, using the block-use-order management list 35. [0180] The controller 4 writes, to the write buffer 31, write data received from the host 2. After that, while updating the look-up table (LUT) 33, the controller 4 sequentially writes write data from the leading page of the write target block 62 toward the last page of the same)
Per claim 10, Kanno discloses: further comprising performing garbage collection for a plurality of times at a plurality of previous time points, wherein the first parameter value, the second parameter value, and the original value are determined based on a quantity of times of previously performing the garbage collection (fig. 2 and 3; [0105] For example, if two blocks B11 and B12 associated with the same GC count have been selected as GC target blocks, and valid data in the blocks B11 and B12 has been copied to a copy destination free block B21, the GC count of the copy destination free block B21 is set to a value (1 in this case) that is obtained by adding 1 to the GC count (0 in this case) of the blocks B11 and B12……..[0109] If two blocks 821 and B22 associated with the same GC count have been selected as GC target blocks, and valid data in the blocks B21 and B22 has been copied to a copy destination free block B31, the GC count of the copy destination free block B31 is set to a value (2 in this case) that is obtained by adding 1 to the GC count (1 in this case) of the blocks B21 and B22. [0110] As described above, in the embodiment, the GC count managed block by block indicates how many times data in each block has been copied by past GC operations. In order to manage the GC count correctly, the value obtained by adding 1 to the GC count of the GC target blocks is carried on into the copy destination free block; examiner notes that the first, second and third recited parameter values are merely an iteration or and increment of the previously rejected parameter values. Therefore the claim is interpreted as the parameters being an increment of the count value every time the data associated with the parameter is garbage collected).
Per claim 11, Kanno discloses: wherein the third parameter value is determined based on the first parameter value, the second parameter value, the original value, and a fixed incremental (fig. 2 and 3; [0105] For example, if two blocks B11 and B12 associated with the same GC count have been selected as GC target blocks, and valid data in the blocks B11 and B12 has been copied to a copy destination free block B21, the GC count of the copy destination free block B21 is set to a value (1 in this case) that is obtained by adding 1 to the GC count (0 in this case) of the blocks B11 and B12……..[0109] If two blocks 821 and B22 associated with the same GC count have been selected as GC target blocks, and valid data in the blocks B21 and B22 has been copied to a copy destination free block B31, the GC count of the copy destination free block B31 is set to a value (2 in this case) that is obtained by adding 1 to the GC count (1 in this case) of the blocks B21 and B22. [0110] As described above, in the embodiment, the GC count managed block by block indicates how many times data in each block has been copied by past GC operations. In order to manage the GC count correctly, the value obtained by adding 1 to the GC count of the GC target blocks is carried on into the copy destination free block; examiner notes that determining by comparing is interpreted as sorting of the parameters (pages to GC count) based on the GC counts in increments of one (i.e. fixed)). 
Per claim 12, Kanno discloses: replicating data in all valid read/write units in the group of storage units, except the first valid read/write unit and the second valid read/write unit, to a storage unit outside the group of storage units, wherein the storage unit outside the group of storage units comprises the same destination storage unit; (fig. 12; [0048] The block management includes a bad block management, wear leveling, garbage collection, etc. The wear leveling is an operation of leveling the program/erase cycles (i.e., erase counts) among the physical blocks….. [0241] The data manager may move data, detected to be hot data, from the SSD 3 to another storage device, in order to cause the update frequencies of respective LBA ranges in the same SSD to fall within as the same frequency range as possible. [0242] On the other hand, if the SSD 3 is realized as an expensive SSD having high endurance, hot data may be left in the SSD 3, and cold data may be moved from the SSD 3 to another storage device. An example of the expensive SSD having high endurance includes an SLC-SSD that holds one-bit data per memory cell. [0063] If a block is filled with only the hot data, it is very likely that all data in this block will be invalidated relatively early by the update (rewrite) of the data. Accordingly, this block can be reused by simply erasing the block without executing the garbage collection. ; examiner notes that the criteria for the exception isn’t clear therefore the limitation is interpreted as only copying valid data in a block meeting the GC thresholds or frequency of access thresholds) configuring the third value of the collection parameter of the same destination storage unit based on the third parameter value; and erasing all data in the group of storage units ([0110] As described above, in the embodiment, the GC count managed block by block indicates how many times data in each block has been copied by past GC operations. In order to manage the GC count correctly, the value obtained by adding 1 to the GC count of the GC target blocks is carried on into the copy destination free block; examiner notes that the multiple recited parameter values are merely an iteration or and increment of the previously rejected parameter values. Therefore the claim is interpreted as the parameters being an increment of the count value one every time the data associated with the parameter is read ¶0048; Accordingly, this block can be reused by simply erasing the block without executing the garbage collection. ; examiner notes that the criteria for the exception isn’t clear therefore the limitation is interpreted as only copying valid data in a block meeting the GC thresholds or frequency of access thresholds).
Per claim 13, Kanno discloses: electing the first storage unit from the plurality of storage units based on the first collection parameter, wherein the first storage unit comprises a first stale read/write unit; and migrating data in a valid read/write unit in the first storage unit to a second storage unit, wherein the second storage unit comprises an idle read/write unit (fig. 8; [0142] If the number of remaining free blocks is less than or equal to threshold th1 (YES in step S12), the controller 4 selects a first GC candidate from all active blocks. The first GC candidate may be a block having a maximum amount of invalid data. In this case, the block having the maximum amount of invalid data is selected as the first GC candidate from all active blocks (step S13). The controller 4 refers to the GC count management list 34, selects a group of blocks (a first group of blocks) associated with the same GC count as that of the first GC candidate (in this case, the block having the maximum invalid data amount), and further selects some GC target blocks from the first group of blocks (step S14)……. [0143] the controller 4 copies all valid data of the selected GC target blocks to a copy destination free block (step S15). In step S15, valid data is read from each valid page of the selected GC target blocks, and is written to each available page of the copy destination free block.)
Per claim 14, Kanno discloses: wherein a value of the first collection parameter of the first storage unit is a fourth parameter value, 28Atty. Docket No. 4747-04700 (85510057US04) wherein a value of a second collection parameter of the second storage unit is a fifth parameter value, and wherein the method further comprises configuring a value of a third collection parameter of the same destination storage unit to be a sixth parameter value based on the fourth parameter value and the fifth parameter value (fig. 2 and 3; [0105] For example, if two blocks B11 and B12 associated with the same GC count have been selected as GC target blocks, and valid data in the blocks B11 and B12 has been copied to a copy destination free block B21, the GC count of the copy destination free block B21 is set to a value (1 in this case) that is obtained by adding 1 to the GC count (0 in this case) of the blocks B11 and B12……..[0109] If two blocks 821 and B22 associated with the same GC count have been selected as GC target blocks, and valid data in the blocks B21 and B22 has been copied to a copy destination free block B31, the GC count of the copy destination free block B31 is set to a value (2 in this case) that is obtained by adding 1 to the GC count (1 in this case) of the blocks B21 and B22. [0110] As described above, in the embodiment, the GC count managed block by block indicates how many times data in each block has been copied by past GC operations. In order to manage the GC count correctly, the value obtained by adding 1 to the GC count of the GC target blocks is carried on into the copy destination free block; examiner notes that the multiple recited parameter values are merely an iteration or and increment of the previously rejected parameter values. Therefore the claim is interpreted as the parameters being an increment of the count value one every time the data associated with the parameter is read).
Per claim 15, Kanno discloses: wherein the group of storage units comprise a particular storage unit, and wherein the method further comprises migrating a data unit in the particular storage unit to another storage unit selected based on a wear degree ([0048] The block management includes a bad block management, wear leveling, garbage collection, etc. The wear leveling is an operation of leveling the program/erase cycles (i.e., erase counts) among the physical blocks).
Per claim 16, Kanno discloses: wherein the collection parameter comprises a second collection parameter, wherein a value of the second collection parameter of a second storage unit in which the first valid read/write unit is located is a seventh parameter value, wherein a value of a third collection parameter of a third storage unit in which the second valid read/write unit is located is an eighth parameter value, wherein the method further comprises configuring a value of a fourth collection parameter of the same destination storage unit to be a ninth parameter value based on the seventh parameter value, the eighth parameter value, and an original value of the fourth collection parameter, and wherein the value of the fourth collection parameter is related to a time point at which garbage collection is performed on the storage unit (fig. 2 and 3; [0105] For example, if two blocks B11 and B12 associated with the same GC count have been selected as GC target blocks, and valid data in the blocks B11 and B12 has been copied to a copy destination free block B21, the GC count of the copy destination free block B21 is set to a value (1 in this case) that is obtained by adding 1 to the GC count (0 in this case) of the blocks B11 and B12……..[0109] If two blocks 821 and B22 associated with the same GC count have been selected as GC target blocks, and valid data in the blocks B21 and B22 has been copied to a copy destination free block B31, the GC count of the copy destination free block B31 is set to a value (2 in this case) that is obtained by adding 1 to the GC count (1 in this case) of the blocks B21 and B22. [0110] As described above, in the embodiment, the GC count managed block by block indicates how many times data in each block has been copied by past GC operations. In order to manage the GC count correctly, the value obtained by adding 1 to the GC count of the GC target blocks is carried on into the copy destination free block; examiner notes that the multiple recited parameter values are merely an iteration or and increment of the previously rejected parameter values. Therefore the claim is interpreted as the parameters being an increment of the count value one every time the data associated with the parameter is read).
Per claim 17, Kanno discloses: wherein the group of storage units comprise a particular storage unit, and wherein the method further comprises migrating a data unit in the particular storage unit to another storage unit selected based on a wear degree ([0048] The block management includes a bad block management, wear leveling, garbage collection, etc. The wear leveling is an operation of leveling the program/erase cycles (i.e., erase counts) among the physical blocks).
Per claim 18, Kanno discloses: replicating data in all valid read/write units in the group of storage units, except the first valid read/write unit and the second valid read/write unit, to a storage unit outside the group of storage units; and  29Atty. Docket No. 4747-04700 (85510057US04) erasing all data in the group of storage units (fig. 12; [0048] The block management includes a bad block management, wear leveling, garbage collection, etc. The wear leveling is an operation of leveling the program/erase cycles (i.e., erase counts) among the physical blocks….. [0241] The data manager may move data, detected to be hot data, from the SSD 3 to another storage device, in order to cause the update frequencies of respective LBA ranges in the same SSD to fall within as the same frequency range as possible. [0242] On the other hand, if the SSD 3 is realized as an expensive SSD having high endurance, hot data may be left in the SSD 3, and cold data may be moved from the SSD 3 to another storage device. An example of the expensive SSD having high endurance includes an SLC-SSD that holds one-bit data per memory cell. [0063] If a block is filled with only the hot data, it is very likely that all data in this block will be invalidated relatively early by the update (rewrite) of the data. Accordingly, this block can be reused by simply erasing the block without executing the garbage collection; examiner notes that the criteria for the exception isn’t clear therefore the limitation is interpreted as only copying valid data in a block meeting the GC thresholds or frequency of access thresholds).
Claims 20-36 are the storage medium claims corresponding to the method claims 1-19 and are rejected under the same reasons set forth in connection with the rejection of claims 1-19.
Claims 37-40 are the storage medium claims corresponding to the method claims 1-6 and are rejected under the same reasons set forth in connection with the rejection of claims 1-6.
Per claim 41, Kanno discloses: wherein a difference between values of collection parameters of any two storage units in the group of storage units is not greater than a preset value (¶0142; The first GC candidate may be a block having a maximum amount of invalid data. In this case, the block having the maximum amount of invalid data is selected as the first GC candidate from all active blocks (step S13). The controller 4 refers to the GC count management list 34, selects a group of blocks (a first group of blocks) associated with the same GC count as that of the first GC candidate (in this case, the block having the maximum invalid data amount), and further selects some GC target blocks from the first group of blocks (step S14); the examiner notes that the maximum amount of data is the preset threshold wherein the invalid data is checked to classify a group of blocks under a garbage collection count).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno 20170168929 herein Kanno in view of Wei 2018023967 herein Wei.
Per claim 42, Kanno discloses: elect the first storage unit from the plurality of storage units based on the first collection parameter, (¶0142; The first GC candidate may be a block having a maximum amount of invalid data. In this case, the block having the maximum amount of invalid data is selected as the first GC candidate from all active blocks (step S13). The controller 4 refers to the GC count management list 34, selects a group of blocks (a first group of blocks) associated with the same GC count as that of the first GC candidate (in this case, the block having the maximum invalid data amount), and further selects some GC target blocks from the first group of blocks (step S14); the examiner notes that the maximum amount of data is the preset threshold wherein the invalid data is checked to classify a group of blocks under a garbage collection count).
Kanno does not specifically discloses: wherein the first storage unit comprises a first stale read/write unit; and migrate data in a valid read/write unit in the first storage unit to a second storage unit, wherein the second storage unit comprises an idle read/write unit.
However, Wei et al discloses: wherein the first storage unit comprises a first stale read/write unit; and migrate data in a valid read/write unit in the first storage unit to a second storage unit, wherein the second storage unit comprises an idle read/write unit (¶0013; when the SU requiring garbage collection includes valid data, migrating the valid data in the SU requiring garbage collection to a second idle SU in the storage device, and reclaiming the SU requiring garbage collection; when the SU requiring garbage collection includes no valid data, reclaiming the SU requiring garbage collection).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Kanno’s garbage collection and Wei’s idle/background transfer of data to complete active read/write active instruction. Wie improves performance overhead (¶0006; effectively reduce a data migration amount in a scenario of performing garbage collection on a stripe, thereby reducing write operations and lowering performance overhead)

Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive.
The applicant argues: Kanno, ¶ 103 (emphasis added). As shown, Kanno selects blocks based on an amount of invalid data or a GC count of blocks. Kanno does not select blocks based on an age change of the blocks. Thus, Kanno fails to disclose selecting a group of storage units from the plurality of storage units when values of first collection parameters of the storage units selected from the plurality of storage units are greater than or equal to a first collection parameter threshold, wherein the values of the first collection parameters are based on age changes of the storage units selected from the plurality of storage units. Consequently, Kanno fails to disclose each element of claims 1, 19, and 37, and thus fails to anticipate claims 1-2, 4-20, and 22-40.
The examiner respectfully disagrees and asserts that Kanno does disclose a first collection parameter based on age changes of the storage units selected. The examiner notes that a parameter based on age changes does not clearly define what the metes and bounds of age change is. Based on does not define the parameter as an age but merely means that the parameter is related to an age change. Secondly, an age change isn’t clearly defined in the claims or in the specification. The applicant’s specification appears to suggest in ¶0046; that the first collection parameter is updated to “reflect an age change of the data unit in the block” during garbage collection. Further, if garbage collection has not been performed, the parameter is not updated. ¶0084 also discloses that the parameter is used to approximately reflect an age change. The examiner encourages the applicant to clearly define the age change in view of the first collection parameter.
The applicant’s disclosure appears to suggest that the parameter is a counter or count of garbage collection performed on the storage data unit. The count of the data unit garbage collected is a reflection or in view of the wear/age of the block. The more the data unit is garbage collected, the more wear/age is reflected. Per the applications specification, the parameter is interpreted as a counter of some sort which is curated in view of the age (wear or garbage collection) of the data unit in the block. Per the cited portions above, Kanno clearly discloses a garbage collection count. The count is in view of the number of times a garbage collection is performed on the storage unit block. The higher the number of garbage collection performed, it will be reflected in the garbage collection count. Kanno discloses in [0034] The controller manages a garbage collection count for each of blocks containing data written by a host. The garbage collection count indicates the number of times the data in said each of the blocks has been copied by the garbage collection operation. Therefore, Kanno teaches a first parameter based on age changes of the storage units selected.
Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138